                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

TIMOTHY HEADRICK,                                 )
                                                  )
            Plaintiff,                            )
                                                  )
      vs.                                         )           Case No. 4:19-CV-920 ACL
                                                  )
NURSE STEPH, et al.,                              )
                                                  )
            Defendants.                           )


                                MEMORANDUM AND ORDER

       This matter is before the Court upon review of the case file. On July 17, 2019, the Court

directed the Clerk of Court to issue process upon the complaint as to defendants Dr. Fe Fuentes

and Nurse Steph in their individual capacities as to plaintiff’s claims of First Amendment

retaliation. ECF No. 7. Plaintiff identified Dr. Fuentes and Nurse Steph in his complaint as

medical service providers at the City Justice Center, and therefore employees of Corizon.

Pursuant to the service agreement that the Court maintains with Corizon, a waiver of service

letter was sent to Corizon asking if it would waive service as to both defendants. ECF No. 9.

The letter also stated that if Corizon determines that it cannot waive service, it should “provide

the Court and the plaintiff(s) with written notice of refusal to waive service and note the reasons

therefore.” Id. Counsel for Corizon entered his appearance on behalf of defendant Dr. Fuentes

on August 2, 2019, and filed an answer on behalf of Dr. Fuentes on September 16, 2019. ECF

Nos. 10 & 13. However, as of the date of this Order, Corizon has not waived service on behalf

of defendant Nurse Steph, nor has it provided written notice of reasons for refusal to waive

service. Therefore, the Court will order counsel to file a written notice within fourteen days as to
the reasons for refusal of waiver of service. Furthermore, if defendant Nurse Steph is no longer

an employee of Corizon, the Court will direct Corizon to provide her last known home address.

       Accordingly,

       IT IS HEREBY ORDERED that counsel for Corizon shall file a written notice with the

Court, within fourteen (14) days of the date of this Order, as to why Corizon is not waiving

service as to defendant Nurse Steph.

       IT IS FURTHER ORDERED that if Nurse Steph is no longer a current employee of

Corizon, counsel for Corizon shall file, under seal and ex parte, the last known home address for

defendant Nurse Steph within fourteen (14) days of the date of this Order.

       Dated this 18th day of September, 2019.




                                                    ABBIE CRITES-LEONI
                                                    UNITED STATES MAGISTRATE JUDGE




                                              –2–
